 


109 HR 4597 IH: Code Talkers Recognition Act
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4597 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Ms. Granger (for herself, Mr. Abercrombie, Mr. Berman, Mr. Boswell, Mr. Case, Mrs. Cubin, Mr. English of Pennsylvania, Mr. Faleomavaega, Mr. Frank of Massachusetts, Mr. Grijalva, Mr. Hall, Mr. Hastings of Florida, Mr. Hayworth, Ms. Herseth, Mr. Inslee, Mrs. Jones of Ohio, Mr. Jefferson, Ms. Kaptur, Mr. Kennedy of Rhode Island, Mr. Kildee, Mr. Kind, Mr. Lewis of California, Mr. McCotter, Mr. Manzullo, Ms. Millender-McDonald, Mr. Ney, Ms. Norton, Mr. Pallone, Mr. Rangel, Mr. Renzi, Ms. Ros-Lehtinen, Mr. Towns, Mr. Wexler, and Mr. Wolf) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To authorize the presentation of gold medals on behalf of Congress to Native Americans who served as Code Talkers during foreign conflicts in which the United States was involved during the 20th Century in recognition of their service to the Nation. 
 
 
1.Short titleThis Act may be cited as the Code Talkers Recognition Act. 
2.Expression of recognitionThe purpose of the medals authorized by this Act are to express recognition by the United States and its citizens and to honor the Native American Code Talkers who distinguished themselves in performing highly successful communications operations of a unique type that greatly assisted in saving countless lives and in hastening the end of World War I and World War II. 
ISIOUX CODE TALKERS 
101.FindingsCongress finds the following: 
(1)Sioux Indians used their native languages, Dakota, Lakota, and Nakota Sioux, as code during World War II. 
(2)These people, who manned radio communications networks to advise of enemy actions, became known as the Sioux Code Talkers. 
(3)Under some of the heaviest combat action, the Code Talkers worked around the clock to provide information which saved the lives of many Americans in the Pacific and Europe, such as the location of enemy troops and the number of enemy guns. 
(4)The Sioux Code Talkers were so successful that military commanders credit the code with saving the lives of countless American soldiers and being instrumental to the success of the United States in many battles during World War II. 
102.Congressional gold medalThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design, to each Sioux Code Talker, including the following: 
(1)Eddie Eagle Boy. 
(2)Simon Brokenleg. 
(3)Iver Crow Eagle, Sr. 
(4)Edmund St. John. 
(5)Walter C. John. 
(6)John Bear King. 
(7)Phillip Stoney LaBlanc. 
(8)Baptiste Pumpkinseed. 
(9)Guy Rondell. 
(10)Charles Whitepipe. 
(11)Clarence Wolfguts. 
IICOMANCHE CODE TALKERS 
201.FindingsThe Congress finds the following: 
(1)On December 7, 1941, the Japanese Empire attacked Pearl Harbor, Hawaii, and the Congress declared war the following day. 
(2)The military code, developed by the United States for transmitting messages, had been deciphered by the Axis powers, and United States military intelligence sought to develop a new means to counter the enemy. 
(3)The United States Government called upon the Comanche Nation to support the military effort by recruiting and enlisting Comanche men to serve in the United States Army to develop a secret code based on the Comanche language. 
(4)At the time, the Comanches were second-class citizens, and they were a people who were discouraged from using their own language. 
(5)The Comanches of the 4th Signal Division became known as the Comanche Code Talkers and helped to develop a code using their language to communicate military messages during the D-Day invasion and in the European theater during World War II. 
(6)To the enemy’s frustration, the code developed by these Native American Indians proved to be unbreakable and was used extensively throughout the European theater. 
(7)The Comanche language, discouraged in the past, was instrumental in developing one of the most significant and successful military codes of World War II. 
(8)The Comanche Code Talkers contributed greatly to the Allied war effort in Europe and were instrumental in winning the war in Europe. Their efforts saved countless lives. 
(9)Only 1 of the Comanche Code Talkers of World War II remains alive today. 
(10)The time has come for the United States Congress to honor the Comanche Code Talkers for their valor and their service to the Nation. 
(11)The congressional gold medals authorized by this title are the recognition and honor by the United States and its citizens of the Comanche Code Talkers who distinguished themselves in performing a unique, highly successful communications operation that greatly assisted in saving countless lives and in hastening the end of World War II in Europe. 
202.Congressional gold medalThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to each of the following Comanche Code Talkers of World War II, in recognition of their contributions to the Nation: 
(1)Charles Chibitty. 
(2)Haddon Codynah. 
(3)Robert Holder. 
(4)Forrest Kassanovoid. 
(5)Willington Mihecoby. 
(6)Perry Noyebad. 
(7)Clifford Otitivo. 
(8)Simmons Parker. 
(9)Melvin Permansu. 
(10)Dick Red Elk. 
(11)Elgin Red Elk. 
(12)Larry Saupitty. 
(13)Morris Sunrise. 
(14)Willie Yackeschi. 
IIICHOCTAW CODE TALKERS 
301.FindingsCongress finds the following: 
(1)On April 6, 1917, the United States, after extraordinary provocations, declared war on Germany, thus the United States entered World War I, the War to End All Wars. 
(2)At the time of this declaration of war, Indian people in the United States, including members of the Choctaw Nation, were not accorded the status of citizens of the United States. 
(3)Without regard to this lack of citizenship, many members of the Choctaw Nation joined many members of other Indian tribes and nations in enlisting in the Armed Forces to fight on behalf of their native land. 
(4)Members of the Choctaw Nation were enlisted in the force known as the American Expeditionary Force, which began hostile actions in France in the fall of 1917, and specifically, members of the Choctaw Nation were incorporated in a company of Indian enlistees serving in the 142d Infantry Company of the 36th Division. 
(5)A major impediment to Allied operations in general, and American operations in particular, was the fact that the German forces had deciphered all codes used for transmitting information between Allied commands, leading to substantial loss of men and materiel during the first year of American action. 
(6)Because of the proximity and static nature of the battle lines, a method to communicate without the knowledge of the enemy was needed. 
(7)An American commander realized the fact that he had under his command a number of men who spoke a native language. While the use of such native languages was discouraged by the American Government, the commander sought out and recruited 18 Choctaw Indians to use for transmission of field telephone communications during an upcoming campaign. 
(8)Because the language used by the Choctaw soldiers in the transmission of information was not based on a European language or on a mathematical progression, the Germans were unable to understand any of the transmissions. 
(9)The Choctaw soldiers were placed in different command positions, to achieve the widest possible area for communications. 
(10)The use of the Choctaw Code Talkers was particularly important in the movement of American soldiers in October of 1918 (including securing forward and exposed positions), in the protection of supplies during American action (including protecting gun emplacements from enemy shelling), and in the preparation for the assault on German positions in the final stages of combat operations in the fall of 1918. 
(11)In the opinion of the officers involved, the use of Choctaw Indians to transmit information in their native language saved men and munitions, and was highly successful. Based on this successful experience, Choctaw Indians were being withdrawn from frontline units for training in transmission of codes so as to be more widely used when the war came to a halt. 
(12)The Germans never succeeded in breaking the Choctaw code. 
(13)This was the first time in modern warfare that such transmission of messages in a native American language was used for the purpose of confusing the enemy. 
(14)This action by members of the Choctaw Nation is another example of the commitment of American Indians to the defense of our great Nation and adds to the proud legacy of such service. 
(15)The Choctaw Nation has honored the actions of these 18 Choctaw Code Talkers through a memorial bearing their names located at the entrance of the tribal complex in Durant, Oklahoma. 
302.Congressional gold medalThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design honoring the Choctaw Code Talkers. 
IVGENERAL PROVISIONS 
401.Medals for other Code Talkers 
(a)Presentation AuthorizedIn addition to the gold medals authorized to be presented under section 102, 202, and 302, the Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to any other Native American Code Talker identified by the Secretary of Defense pursuant to subsection (b) who has not previously received a congressional gold medal. 
(b)Identification of Other Native American Code Talkers 
(1)In generalAny Native American member of the United States Armed Forces who served as a Code Talker in any foreign conflict in which the United States was involved during the 20th Century shall be eligible for a gold medal under this section. 
(2)DeterminationEligibility under paragraph (1) shall be determined by the Secretary of Defense and such Secretary shall establish a list of the names of such eligible individuals before the end of the 120-day period beginning on the date of the enactment of this Act. 
402.Provisions applicable to all medals under this Act 
(a)Medals Awarded PosthumouslyMedals authorized by this Act may be awarded posthumously on behalf of, and presented to the next of kin or other representative of, a Native American Code Talker. 
(b)Design and Striking 
(1)In generalFor purposes of any presentation of a gold medal under this Act, the Secretary of the Treasury shall strike gold medals with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
(2)Designs emblematic of tribal affiliationThe design of the gold medals struck under this Act for Native American Code talkers of the same Indian tribe shall be emblematic of the participation of the Code Talkers of such Indian tribe. 
(3)Indian tribe definedFor purposes of this subsection, the term Indian tribe has the same meaning as in section 4 of the Indian Self-Determination and Education Assistance Act. 
403.Duplicate medalsThe Secretary of the Treasury may strike and sell duplicates in bronze of the gold medals struck under this Act in accordance with such regulations as the Secretary may prescribe, and at a price sufficient to cover the costs thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the bronze medal. 
404.Status as national medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
405.Funding 
(a)Authority To Use Fund AmountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the costs of the medals authorized by this Act. 
(b)Proceeds of SaleAmounts received from the sale of duplicate bronze medals under section 403 shall be deposited in the United States Mint Public Enterprise Fund. 
 
